July 6, 2021

via ECF and E-mail
Andrew Quinn, Esq.
The Quinn Law Firm
399 Knollwood Road, suite 220
White Plains, New York 10603

       Re: Israel Roman v. City of Mount Vernon, et al., 21-CV-2214 (KMK)

Dear Mr. Quinn:

I write in response to your letters dated May 17, 2021 (the “May 17 Letter”) and June 28, 2021
(the “June 28 Letter”) (collectively, the “Pre-Motion Letters”) and in accordance with Rule II(A)
of the Hon. Kenneth M. Karas’ Individual Rules of Practice.

In the Pre-Motion Letters, Defendants assert that the now-Amended Complaint must be
dismissed for the following reasons:

   •   Plaintiff’s claim for false arrest and unlawful imprisonment pursuant to 42 U.S.C. § 1983
       (Count II) fails as a matter of law because “probable cause existed for his arrest” and
       specifically that “Defendants had probable cause to arrest Plaintiff for Harassment in the
       Second Degree, because Plaintiff alleges that the victim/complaining witness informed
       Defendants that Plaintiff pushed him.” (May 17 Letter at 1-2).
   •   Plaintiff’s federal and state claims of malicious prosecution fail because:
           o Defendants had probable cause to charge Plaintiff with a number of crimes on the
               theory that he “acted in concert” with his partner. (May 17 Letter at 2-3)
           o Plaintiff has “failed to plead sufficient facts to plausibly allege that any of the
               individually named Defendants acted with actual malice.” (June 28 Letter at 2).
   •   The Amended Complaint fails to adequately plead:
           o the violation of a right to fair trail claim (June 28 Letter at 2);
           o the personal involvement of Officers Cerqua and Karoo in any of the alleged
               constitutional violations (May 17 Letter at 4);
           o the personal liability of supervisory defendants Burnett, Mitchell, Mastrogiorgio
               and McKennie (id.);
           o Monell claims (id. at 5);
           o Negligent screening, hiring and retention, or negligent training and supervision.

For the reasons that follow, we submit that Defendants have failed to identify any basis for
dismissal of any of the claims.

Relevant Legal Standards
To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a
complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
                                                                                    page 2




that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has facial plausibility where the
“plaintiff pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009).

In considering a motion to dismiss, a court must accept as true all well-pleaded facts
alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor.
Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). A complaint need
not make “detailed factual allegations,” but it must contain more than mere “labels and
conclusions” or a “formulaic recitation of the elements of a cause of action.” Iqbal, 556 U.S.
at 678 (internal quotation marks omitted). “Dismissal is inappropriate unless it appears
beyond doubt that the plaintiff can prove no set of facts which would entitle him or her to
relief.” Sweet v. Sheahan, 235 F.3d 80, 83 (2d Cir. 2000).

The False Arrest and Unlawful Imprisonment Should Not Be Dismissed Because
Probable Cause Did Not Exist for Mr. Roman’s Arrest

Defendants assert that, because the Complaint acknowledges that the complaining witness
told law enforcement that Mr. Roman pushed him, probable cause existed for arrest on a
charge of harassment in the Second Degree, a violation of New York Penal Law §240.26.
However, PL 240.26 does not merely require physical contact. Instead, it provides, “A
person is guilty of harassment in the second degree when, with intent to harass, annoy or
alarm another person: (1) he or she strikes, shoves, kicks or otherwise subjects such other
person to physical contact, or attempts or threatens to do the same . . .” (emphasis added).
The New York Court of Appeals has held that an information charging harassment in the
second degree is “jurisdictionally defective” if it fails to recite that the acts were done with
“’intent to harass, annoy or alarm’.” People v. Hall, 48 N.Y.2d 927, 928 (1979). Accord
People v. Bartkow, 96 N.Y.2d 770, 772 (2001) (“petty forms of offensive touching, such as
striking, shoving and kicking, are prohibited when committed with the intent to annoy,
harass or alarm the victim.”)

The facts of Hall are instructive. In that case, the information “recited only that defendant,
who it also alleges indicated that his desire was that the complainant leave the defendant’s
premises, did strike, shove, and otherwise subject the complainant to physical contact and
threaten . . . physical harm.” Id. The case bears a striking resemblance to the instant case,
where Mr. Roman’s entered the apartment only to retrieve his daughter, in order to resolve
the dispute with the complaining witness. See Am. Compl. ¶¶ 26-27, 35-36.

An officer has probable cause to arrest when he or she has “knowledge or reasonably
trustworthy information of facts and circumstances that are sufficient to warrant a person
of reasonable caution in the belief that the person to be arrested has committed or is



                                            2
committing a crime. Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996). See also Dunaway v.
New York, 442 U.S. 200, 208 n.9 (1979). The probable cause inquiry is based upon whether
the facts known by the arresting officer at the time of the arrest objectively provided
probable cause to arrest. Devenpeck v. Alford, 543 U.S. 146, 153 (2004). In short, the
question of whether probable cause existed is a highly fact depended one requiring an
evaluation of all of the facts and circumstances of the arrest, making it improper for
resolution at this stage of the proceedings, particularly given the parties’ evident dispute
about the existence of probable cause.

Finally, and contrary to the assertion in the May 17 Letter, Plaintiff has pleaded sufficient
facts to allege that the complaining witness may not have been truthful. See Am. Compl. ¶
36 (noting that complaining witness’s statements to police were inconsistent).

The facts as pleaded in the Amended Complaint – accepted as true and with all reasonable
inferences drawn in Mr. Roman’s favor – lead to the conclusion that probable cause did not
exist because Mr. Roman did not possess the requisite intent to “harass, annoy or alarm”
the complaining witness or, at a minimum, that a reasonable dispute warranting further
exploration exists as to whether probable cause existed. As a result, Mr. Roman’s claims for
false arrest and unlawful imprisonment should not be dismissed.

The Malicious Prosecution Claim Should Not Be Dismissed

The Pre-Motion Letters argue that the malicious prosecution claims should be dismissed
because (1) probable caused existed to arrest Mr. Roman for “acting in concert” with his
partner and/or (2) the claim has been insufficiently pleaded.

With respect to the “acting in concert” theory, Defendants rely on Biton v. City of New York,
No. 17-CV-3981 (LDH) (JO), 2020 U.S. Dist. LEXIS 223587, at *10 (E.D.N.Y. Nov. 30, 2020).
This case is easily distinguished on the facts. Unlike in this case, where Plaintiff alleges that
he never touched the complaining witness and it is undisputed that he was not in the room
when his partner hit the complaining witness (Am. Compl. ¶¶ 34-36, 45-46), in Biton “[i]t is
undisputed that [the victim] sustained a laceration during the altercation with Plaintiff and
[her uncharged co-conspirator] [and that] during the altercation, Plaintiff punched [the
victim] in the back, and [the uncharged co-conspirator] caused the laceration . . .” Id.
Under those distinct facts, charging Plaintiff as “acting in concert” was appropriate. That is
not enough to warrant a finding that Mr. Roman, who, unlike Biton had no role in the
altercation and was not even present when it occurred could be similarly charged. To find
otherwise would be a gross and unconstitutional overreach, that would amount to a rule
that any unsuspecting innocent who finds themselves with a person who commits a crime
could themselves be charged criminally and/or precluded from vindicating a violation of
their rights stemming from those circumstances. This is not, and cannot be, the law.




                                            3
Beyond the fact that Mr. Roman had no knowledge of, did not participate in, and was not
present for his partner’s assault, he cannot be said to meet the statutory requirements for
an “acting in concert” charge in New York as set forth in N.Y. Penal Law § 20.00: “[w]hen
one person engages in conduct which constitutes an offense, another person is criminally
liable for such conduct when, acting with the mental culpability required for the commission
thereof, he solicits, requests, commands, importunes, or intentionally aids such person to
engage in such conduct.” (Emphasis added).

There is simply no evidence that Mr. Roman acted with the mental culpability required by
any of the charges Defendants allege probable cause existed for 1 or that he “solicit[ed],
request[ed], command[ed], importune[d], or intentionally aid[ed] such person to engage in
such conduct.” P.L. § 20.00.

For these reasons and those set forth in the foregoing section, probable cause did not exist
to charge Mr. Roman with acting in concert to commit Assault in the Second Degree,
Assault in the Third Degree, Harassment in the Second Degree, Criminal Possession of a
Weapon in the Fourth Degree or Endangering the Welfare of a Child. As a result, the
Malicious Prosecution claim should not be dismissed.

The Malicious Prosecution claim is also sufficiently pleaded. “The existence of malice is
almost always a question of fact.” 188 Am. Jur. Proof of Facts 3d 267 (Originally published
in 2021). Moreover, “a lack of probable cause generally creates an inference of malice” and
once there is an “issue of material fact as to probable cause, the element of malice also
becomes an issue of material fact as well.” Boyd v. City of New York, 336 F.3d 72, 78 (2003).
Furthermore, “malice may be shown by proving that the prosecution complained of was
undertaken from improper or wrongful motives, or in reckless disregard of the rights of the
plaintiff.” Pinsky v. Duncan, 79 F.3d 306, 313 (2d Cir. 1996). The Complaint has alleged that
despite substantial evidence that Mr. Roman did not know about or participate in the
assault, that the complaining witness provided contradictory statements, and that charges
were ultimately resolved in his favor by complete dismissal (Am. Compl. ¶¶ ___), a
prosecution was nevertheless initiated against him. Under these facts, it cannot be said
that this claim ought to be dismissed.


The Defendants’ Remaining Claims Do Not Provide a Basis for Dismissing the Amended
Complaint


1 These mental states include: intent to cause serious physical injury (Assault in the Second Degree, PL

120.05), intent to cause physical injury (Assault in the Third Degree, PL 120.00); intent to harass, annoy or
alarm another (Harassment in the Second Degree, PL 240.26); knowingly acting in a manner likely to be
injurious to the physical, mental or moral welfare of a child (Endangering the welfare of a child, PL 260.10).




                                                   4
The remaining claims fail because the Amended Complaint contains sufficient, well-pleaded
factual allegations that meet the “plausibility” standard. Iqbal, 129 S. Ct. at 1949. See, e.g., Am.
Compl. ¶¶ 26-29 (describing the underlying incident, the arrest of Mr. Roman without probable
cause, and the sworn incident report containing false facts to support a claim that Mr. Roman had
committed a crime); ¶¶ 34-37, 39 (describing exculpatory and contradictory evidence that did not
support the criminal charges against Mr. Roman, and the sworn instruments that nevertheless
charged Mr. Roman with a crime and did not include the exculpatory information); ¶¶ 40-41
(describing the inaction in the face of civil rights violations on the part of the officers involved in
the investigation and arrest of Mr. Roman); ¶¶ 44-46 (describing the superseding charging
document, Mr. Roman’s continuous assertion of his innocence, and the complete dismissal of the
charges against Mr. Roman because he was innocent.); ¶¶ 47, 53-58, 60-67 (detailing the long
history of misconduct, including false arrests and malicious prosecution, within the MVPD,
including that which warranted a recent referral by the Westchester County District Attorney to
the Department of Justice for an investigation into pervasive civil rights violations, including the
specific violations alleged by Mr. Roman). As this summary makes clear, the factual allegations
contained in the Amended Complaint easily meet the “plausibility” standard.

Finally, in evaluating a motion to dismiss, the Court may consider not only the facts alleged in
the complaint, but also those documents incorporated by reference in the complaint, which we
will provide at the Court’s direction or in the event full briefing is ordered. DiFolco v. MSNBC
Cable L.L.C., 622 F.3d 104, 111 (2d Cir 2010) citing Chambers v. Time Warner, Inc., 282 F.3d
147, 153 (2d Cir. 2002).

Given the early stage of the litigation, the fact-dependent nature of the claims, and the Federal
Rules’ liberal pleading requirements and applicable legal standards, we respectfully submit that
Defendants have failed to offer any reason to dismiss the challenged claims.

Thank you in advance for your consideration.


Very truly yours,



Karen A. Newirth

cc:    Hon. Kenneth M. Karas, via ECF




                                              5
